Name: Commission Implementing Regulation (EU) 2017/992 of 12 June 2017 amending Implementing Regulation (EU) 2016/2148 as regards the deletion of references to the Republic of Belarus
 Type: Implementing Regulation
 Subject Matter: tariff policy;  international trade;  trade;  trade policy;  leather and textile industries;  Europe
 Date Published: nan

 13.6.2017 EN Official Journal of the European Union L 149/66 COMMISSION IMPLEMENTING REGULATION (EU) 2017/992 of 12 June 2017 amending Implementing Regulation (EU) 2016/2148 as regards the deletion of references to the Republic of Belarus THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) 2015/936 of the European Parliament and of the Council of 9 June 2015 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules (1), and in particular Article 17(3) and (6) and Article 21(2) thereof, Whereas: (1) Regulation (EU) 2015/936 established quantitative restrictions on imports of certain textile products originating in certain third countries to be allocated on a first come, first served basis. (2) Regulation (EU) 2017/354 of the European Parliament and of the Council (2) repealed autonomous quotas on imports of textiles and clothing originating in the Republic of Belarus. (3) Rules on the management of quantitative quotas laid down in Commission Implementing Regulation (EU) 2016/2148 (3) have become obsolete as regards textiles and clothing originating in the Republic of Belarus. That Implementing Regulation should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Textile Committee established by Article 30 of Regulation (EU) 2015/936, HAS ADOPTED THIS REGULATION: Article 1 In Annex I to Implementing Regulation (EU) 2016/2148, the table concerning Republic of Belarus is deleted. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 160, 25.6.2015, p. 1. (2) Regulation (EU) 2017/354 of the European Parliament and of the Council of 15 February 2017 amending Regulation (EU) 2015/936 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Union import rules (OJ L 57, 3.3.2017, p. 31). (3) Commission Implementing Regulation (EU) 2016/2148 of 7 December 2016 laying down rules for the management and distribution of textile quotas established for the year 2017 under Regulation (EU) 2015/936 of the European Parliament and of the Council (OJ L 333, 8.12.2016, p. 32).